 L.L:MASURE' TRANSPORT COMPANY311L. L. MAJURE TRANSPORT COMPANYandINTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMER-ICA, LocAL No. 591, A. F. L.Case No. 15-CA-198. July 2O; 1951Decision and OrderOn November 27,1950, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in-and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the intermediate Report and a supporting brief.TheGeneral Counsel filed a brief in support of the findings, recommenda-tions, and conclusions of the Trial Examiner.Pursuant to the provisions of Section 3 (b) of the Act, the, Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions, the briefs, and the entire record in the case,and hereby adopts the Trial Examiner's findings, recommendations,and conclusions, with the following additions and modifications.We agree with the Trial Examiner that the Respondent violatedthe Act by refusing to bargain with the Union.As set forth below,however, our reasons for reaching this conclusion vary considerablyfrom his.However, before discussing the mechanics ofthe negotia-tions, we shall consider the-Respondent's contentions concerning credi-bility and the Union's majority status.The Respondent vigorously attacks the Trial Examiner's findingcrediting the testimony of General Counsel witness Caldwell.TheBoard has repeatedly held that because of a Trial Examiner's obser-vation of the demeanor of witnesses, it will not disturb his credibilityfindings unless they appear arbitrary.'We have carefully consideredCaldwell's entire testimony and the record as a whole, and, while histestimony reveals minor inconsistencies as to some dates, a clear pre-ponderance of all the relevant evidence convinces us that the TrialExaminer's resolution of credibility was correct.Accordingly, welikewise credit Caldwell's testimony.As a result of an election held pursuant to the terms of an Agree-ment. for Consent Election," the Union was certified as the collectivebargaining .agent of the employees in the appropriate collective bar=1StandardDr,WallProducts,Inc.,91 NLRB.5.44,_enfd. 188 F. 2d 362(C. A.'3).95 NLRB No. 43. ,312DECISIONSOF NATIONALLABOR RELATIONS BOARD:laming unit.The Respondent nevertheless questions its legal obligation. to bargain with the Union on the ground that. a petition,repudiating the Union and containing the signatures of a majorityof'the Respondent's employees, came to. the attention of the Respond-ent shortly after the issuance of the Board's certification.We haveconsistently held that, in the absence of special circumstances, acertification of representatives must be honored for a reasonableperiod, usually for at least a year following the certification, eventhough there may be some evidence of a repudiation of the certifiedunion by the employees in the appropriate unit .2 The alleged repudia-tion of the Union by means of the afore-mentioned petition cannotconstitute such "special circumstances."As stated by the Board intheCentury Oxfordcase,supra:When employees have expressed their considered opinions by amethod [a secret election] which leaves no room for doubt as totheir true desires, repudiation of their selection can be establishedonly through the medium of an equally probative technique.Clearly this petition, subject to all thek infirmities of a public: poll,falls short of this standard.We therefore find, as did the Trial Examiner, that the Union was onApril 22, 1949, and at all times thereafter has been, the exclusive bar-gaining representative of all the employees in the appropriate unit.As fully detailed in the Intermediate Report, the Respondent andthe Union engaged in three bargaining conferences on .the followingdates :May 4, May 27, and August 1, 1949. At each of these con-ferences, both the Union's proposal and the Respondent's counter-proposal were discussed.The Trial Examiner, however, found thatdiscussions were limited to the question of union security, which wasthe first clause in both proposed contracts.He found further thatthe Respondent limited the negotiations to union. security and refusedto discuss any other terms until the security clause was completelynegotiated., It was his opinion therefore that the Respondent ineffect was limiting bargaining to a part of the contract and was offer-ing to meet with the Union for this limited purpose only.Hence heconcluded that the Respondent was not bargaining in good faith inviolation of Section 8 (a) (5) of the Act.Our main departure from the reasoning of the Trial Examinerstems from evaluation of the credible testimony of the union nego-tiators.In reaching his conclusion, the Trial Examiner found that2The Century Oxford Manufacturing Corp.,47 NLRB 835,enfd. 140 F. 2d 541(C. A. 2),cert.den., 323 Ti. S.714;Anderson Manufacturing Company,58 NLRB 1511, 1513;Appalachian Electric PowerCo., 47 NLRB 821, enfd. as mod. 140 F. 2d 217(C. A. 4)see alsoN.L.R. B. v. Tower Hosiery Mills,180 F.2d 701 (C. A. 4), cert.den., 340U. S. 811. rL.L.MAJURE TRANSPORT COMPANY313although Caldwell and Pendergast talked about the wage and otherprovisions of the proposed agreements, they were merely raising theseissues and there was no real bargaining with respect to them.How-ever, both Caldwell and Pendergast testified, the former with respectto the. May 4 conference and the latter with respect to the May 27conference, that -w large part of both conferences.was devoted to clausesother than the union-security clause, and that with respect to those.clauses the Respondent refused to make any concessions. Indeed,the Respondent in its brief concedes as much.Thus it states : "We'concede that the respondent was trying to dispose of the Union securityclause but it conferred as to the other clauses of the Union's proposedcontract and gave its views as regards thereto and its reason in regardthereto."Accordingly, we do not adopt so much of the IntermediateReport as predicates the Respondent's refusal to bargain on the allegedground that the Respondent refused to discuss any other provision ofthe proposed agreements than the union-security clause.On or about May 1, 1949, the Union forwarded its proposed contractto the Respondent.On May 4, the date of the first bargaining confer-ence, the Respondent submitted its counterproposal to the Union.Asthe Trial Examiner found and as admitted by the Respondent, theRespondent's counterproposal contained a clause-by-clause answer tothe Union's proposal.An examination of the counterproposal dis-Union's status as certified majority representative.Thus the counter-proposal denied any measure of union security ; prohibited the pres-ence of a job steward on the Respondent's premises and denied to-employees the right to discuss union affairs at any time upon Respond-'ent's premises; denied the establishment of a grievance procedure,reserving for the Respondent complete authority "to promulgate rulesto govern the activities of its employees"; precluded the establishmentof a seniority system ; retained the right for the Respondent to in-crease or decrease wages unilaterally; and denied employees the rightto recognize picket lines. It can be seen therefore that the Respondentproposed. shackles for the Union, while reserving unrestrained free-dom for itself. Such a contract, if entered into, would have amountedto a formal negation of the collective bargaining principle.The Re-:spondent's president, the principal negotiator herein and one familiar'with contemporary collective bargaining contracts, must have knownthat no union, let alone the certified bargaining representative, couldpossibly have agreed to such a contract.The submission of such a contract, while not itselfper seviolativeof the Act, is evidence of bad faith.8The stigma of bad faith intro-3 SeeCathey Lumber Company,86 NLRB 157, 168-9, enfd.185 F. 2d 1021(C. A. 5) ;.enforcement decree vacated on other grounds,189 F. 2d 428(C. A. 5). -314DECISIONS- OF' NATIONAL LABOR RELATIONS BOARDduced by the submission of this counterproposal could have, been removed by engaging in the "give and take" of collective bargaining.Thereafter, however, the Respondent showed no inclination to modifyits proposal.The record is quite clear that throughout the three bar-gaining conferences it steadfastly refused to make a single change.The insistence by the Respondent on the tern-is of its counterproposalwas tantamount to a demand for complete unilateral control over allimportant terms and conditions of employment. The cases are legionin holding that insistence upon reserving the right to take unilateralaction over matters properly the subject of collective bargaining is anegation of the collective bargaining principle envisaged by the'Act,and is in effect a flat refusal to recognize a union's right to negotiateon behalf of its members as guaranteed it by the Act.4That the Respondent did not bargain in good faith is demonstratedby certain events following the termination of negotiations on August1, 1949.As already indicated, on that date the Respondent reiteratedits refusal to alter its counterproposal thereby refusing to agree tocontract terms granting,inter alia,an increase in wages or vacationswith pay as proposed by the Union. Faced with this adamant posi-ti on, unchanged after 3 months, the Union admitted to the Respondentthat further attempts at reaching an acceptable agreement were futileas it was unable to bring strike pressure to bear upon the Respondent.Thus assured, the record shows that almost immediately thereafter theRespondent contemplated wage and vacation changes; that it notifiedthe Union by letter dated August 24, of its intention to make changes;and that it then effected the changes.These changes, contemplatedso soon after the Union's admission of weakness at the termination ofnegotiations, and representing an abrupt about face in the Respond-ent's recent bargaining position, emphatically indicate that the Re-spondent had during the period of negotiations withheld making con-cessions which might have been the basis of reaching an agreementwith the Union. This becomes crystal clear when it is realized that the4 E.g.,National Licorice Company v.N. L. R. B.,309 U. S. 350 (propriety of discharges)N. L. R. B. v. W. C. Bachelder,120 F. 2d 574, 577 (C A. 7) (reinstatement of dischargedemployees) ;N. L. R. B. v. Union Mfg.Co., 179 F. 2d 511, 513 (C A. 5) (vacation)N. L. R. B. v. Westinghouse Air BrakeCo., 120 F. 2d 1004,1006 (C. A. 3) (layoffprocedure and distribution of work);Wilson & Co. v. N. L.R. B., 115 F. 2d 759, 763 (C. A.8) (work schedules);N. L. R. B. v. J. H. Allison &Co., 165 F. 2d 766, cert.den., 335 U. S.814 (individual merit wage increases);N. L. R. B.v. BossMfg. Co.,118 F.2d 187,188-189(C. A. 7) (overtimepay) ;SingerMfg. Co. v. N. L. R. B.,119 F. 2d 131. 136 (C. A. 7)(holidays) ;Aluminum OreCo. v. N. L. R. B.,131 F. 2d485, 487, where the SeventhCircuit heldthat the company's insistence upon "the employment of unilateral pro-cedure . . . was not withinthe spiritor contemplationof the Act" ;N. L. R. B. v.Berkley MachineWorks, 189 F. 2d 904 (C. A. 4). See also DixieCulvertManufacturingCompany,87 NLRB 554, 575, where theBoard held:"To insist on unilateral controloversuch essential factors is not to bargain in good faith;it is the'negation thereof";Bethlehem Steel Company, ShipbuildingDivision,89 NLRB 341 :SouthCarolinaGraniteCompany,58NLRB 1448;United States Gypsum Company,94 NLRB 112. L.L.MAJURE TRANSPORT COMPANY315wage change finally effected was rejected by the Respondent as a com-promise agreement at the very first bargaining conference.The Respondent's contention, that the wage increase was madepossible by the incidence of additional business promptly after theUnion gave up hope of reaching an agreement, is not persuasive.Norecords were introduced in evidence to support the contention.TheRespondent seeks to justify granting paid vacations principally onthe ground that its employees demanded this benefit in the early partof August.However, such a demand was incorporated at all times inthe Union's proposed contract.Accordingly, we find that the recorddoes not show that the wage and vacation benefits were motivated bychanges in business conditions or other circumstances occurring afterAugust 1, 19495Despite. the foregoing evidence, the Respondent argues that it cannotbe found to have refused to bargain, because at all times it was willingto meet with the Union.Willingness to meet or merely meeting witha union does not satisfy the statutory obligation to bargain for asstated inGay Paree Undergarment Company,91 NLRB 1363: "thereal question is whether or not the Respondent was dealing in goodfaith, or engaged in mere surface bargaining without any intent ofconcluding an agreement on a give-and-take basis."The Board'sfinding in that case that "The Respondent engaged in negotiationswith a predetermination not to make any concession to the Union andto reserve to itself the unilateral power to decide" wages and otherconditions of employment, is equally applicable here.The attitude ofthe Respondent in this case has at all times been incompatible witha. bona fide endeavor to reach an understanding with the chosen rep-resentative of its employees.The Respondent also contends that it was relieved of its obligationto bargain because the Union itself would make no concessions.With-out passing upon the legal soundness of the Respondent's underlyingpremise, we find no merit to this contention, for the record as a wholediscloses not only that the Union entered into the negotiations witha predisposition to bargain in good faith and'execute an agreement,but that it also did in fact offer to modify its proposed union-securityand wage clauses in an effort to effect a compromise with the Re-spondent.Accordingly, upon the entire record in this case, we find, as did theTrial Examiner, that at all times on and after May 4, 1949, the Re-spondent refused to bargain in good faith with the Union in violationof Section 8 (a) (5) of the Act.However, although as indicatedabove, we are of the opinion that the circumstances surrounding thepost August 1 changes in wages and vacations, demonstrate the Re-Cf.H. 0. Hill Stores, Inc.,49 NLRB 184, 193, enfd. 140 F. 2d 924 (C. A. 5). 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's' bad faith during negotiations, we do not agree with theTrial Examiner that the effectuation of these changes wasper se arefusal to bargain in violation of the ActsThe Respondent, in amanner which we deem adequate, did notify the Union of its intentionto make changes.The Union ignored this communication.Underthese circumstances, no basis exists for holding that the Respondentin proceeding to make these changes in its employees' terms and condi-tions of employment thereby refused to bargain with the Union.'We agree with the Trial Examiner that the strike called by theUnion on June 16, 1949, was caused by the Respondent's refusal tobargain with the Union and that the Respondent's employees whoparticipated in the strike were unfair labor practice strikers entitledto their jobs upon unconditional offers to return to work.We find asdid the Trial Examiner that Burt and Harris made unconditionaloffers to return to their jobs on or about November 1, 1949, and thatby refusing to reinstate them, the Respondent discriminated in regardto their hire and tenure of employment in violation of Section 8 (a),(3) of the Act. It is unnecessary in reaching this conclusion to adoptthe Trial Examiner's holding that by this action the Respondent "ineffect discharged" Burt and Harris.We agree with the Trial Examiner that Majure, by his statementsto, and questioning of, Burt as described in the Intermediate Report,violated Section 8 (a) (1) of the Act.We likewise agree that Rice'sstatements to Harris did not violate the Act; however, we base ourfinding on the fact that these statements did not interfere with, re-strain, or coerce employees in the exercise of rights guaranteed inSection 7 of the Act, and not as did the Trial Examiner on the factthat these statements might have been mere isolated statements by Rice_OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, L. L. Majure Transport Com-pany, Meridian, Mississippi, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International. Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,.Local No. 591, A. F. L., as the exclusive representative of all truckdrivers employed at its place of business in Meridian, Mississippi,excluding all other employees and supervisors as defined in the Act,with respect to rates of pay, wages, hours, or other conditions ofemployment.6Cf. Crow-Burlingame Company,94 NLRB 997. L. L. MAJURE TRANSPORT COMPANY317(b)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, LocalNo. 591, A. F. L., by discriminatorily discharging or refusing to re-instate any of its employees or in any other manner discriminatingagainst employees in regard to their hire or tenure of employment;or any term or condition of employment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, LocalNo. 591, A. F. L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein collective bargaining or other mutual aid or protection, or to re-frain from any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local No. 591, A. F. L., as the exclusive representative of all theemployees in the appropriate unit with respect to rates of pay, wages,hours of employment, arbitration, seniority, checkoff, and other con-ditions of employment (including union security, provided that theUnion has been authorized under the provisions of the Act) and, ifan understanding is reached, embody such understanding in a sig.,edagreement.(b)Offer to Leo Burt and Joe Elmore Harris immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,discharging if necessary, any employees newly hired on or since June17, 1949.(c)Make whole Leo Burt and Joe Elmore Harris, in the mannerset forth in. the section of the Intermediate Report entitled "TheRemedy."(d)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due.(e)Post at its place of business in Meridian, Mississippi, copies ofthe notice attached here as Appendix A.7 Copies of such notice,IIn the event this Order is enforced by a decree of a United States Court of Appealsthere shall be inserted in the notice,before the words, "A Decision and Order," the words,"A Decree of the United States Court of Appeals Enforcing." 318DECISIONS '-OF NATIONAL LABOR RELATIONS BOARDto be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by Respondent's representative, be postedby Respondent immediately upon receipt thereof, and be maintainedby it for sixty (60) consecutive days thereafter in conspicuous placesincluding all places where notices to employees customarily are posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the. date of this Order, what stepsRespondent has taken in compliance herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS OFAMERICA, LOCAL No. 591, A. F. L., or in any other labororganization, by discharging or by refusing to reinstate any ofour employees, or by discriminating in any other manner in re-gard to their hire or tenure of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above-namedunion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization, asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL bargain collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,wages, hours of employment, or other conditions of employment,(including union security, provided that the union has been au-thorized under the provisions of the Act) ; and if an understand-ing is reached, we will embody such understanding in a signedagreement.The bargaining unit is:All truck - drivers employed . at our place of business inMeridian; Mississippi, excluding all other employees and su-pervisors as defined in the. Act. L..L.MAJURE TRANSPORT COMPANY--319:Wn WILL offer to Leo Burt and Joe Elmore Harris immediateand full reinstatement to their former or substantially equivalentpositions,'without prejudice to their seniority and other rightsand privileges; and we will make them whole for any loss of paysuffered as a resultof our discrimination against them.All our employees are free to become, remain, or refrain-from be-coming or remaining, members of any labor organization, except to,the extent that such right may be affected by an agreement, as author-ized in Section 8 (a) (3) of the Act, that requires membership in a,labor organization as a condition of employment. .L. L. MAJLTRE TRANSPORT COMPANY,Emmployer:By --------------------------------------(Representative).(Title)Dated ---------=----------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENTOF THE CASEUpon an amended charge, filed August 18, 1950, by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local No. 591,A. F. L., hereinafter referred to as the Union, and signed by Warren E'. Hall,.Jr., as its attorney, the General Counsel of the National Labor Relations Board;.herein called the Board, by the Board's Regional Director for its Fifteenth Region(New Orleans, Louisiana), issued a complaint against L. L. Majure TransportCompany,, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(a) (1),(3), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.On August 21, 1950, a copyof the complaint, together with a copy of the charge and at notice of hearing, was`served upon the Respondent' and the Union.With respect to the unfair labor practices the complaint alleged in substance:(1) That on or about May 1, 1949, and at all times thereafter, the Respondent re=fused to bargain collectively with the Union as the exclusive representative of itsemployees within an appropriate unit, although the Union was, and is, the dulycertified representative of such employees; (2) that the Respondent has refusedto reinstate two named employees because of their concerted activities on behalfof-the Union; (3) that certain threats, -inquiries, advice, statements, and inter-rogation of the Respondent were in violation-of the Act; and (4) that by all ofthe above conduct the Respondent has interfered with, restrained, and coerced itsemployees, and is interfering with, restraining, and coercing its employees in.the exercise of rights guaranteed, in Section 7 of the Act, more particularly Sec-tion 8 (a) (1), (3), and (5) thereof.On ;August 30, 1950, the Respondent filed an answer whereiri in' slibstaiice itdenied that the Union represented a majority of its employees ; that it failedThe original charge was filed July' 25,^ 1949, `and a'eo18,'thereof'4as serveid'on 1'theRespondent July 28, 1949. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDand refused to bargain with the Union, or to recognize the Union ; that' it re-fused employment to the individuals named in the complaint and averred thatsaid individuals had no employment rights with the Respondent or that therewere jobs available for them ; denied that it had engaged in any of the unfaiilabor practices alleged in the, complaint; and further averred that. the Unionhad engaged in unfair labor practices violative of the Act by calling a strikeat another plant in which the Respondent held an interest in order to forcethe Respondent to sign a contract with the Union.Pursuant to notice a hearing was opened on September 14 at Meridian,Mississippi, by Allen MacCullen, a Trial Examiner duly designated by theChief Trial Examiner.Trial Examiner MacCullen received certain stipulationsand granted a motion to postpone the hearing.On October 5, 1950, the hearing was reconvened by Louis Plost, the under-signed Trial Examiner designated to replace Trial Examiner MacCullen, whowas occupied elsewhere.The General Counsel and the Respondent appeared by counsel and the Unionby a representative.The representatives of the parties are hereinafter re-ferred to in the name of their principals.All the parties participated in thehearing and were afforded full opportunity to examine and cross-examine wit-nesses, to introduce evidence bearing on the issues, to argue orally on therecord, and to file briefs, proposed findings of fact, and/or conclusions of lawwith the undersigned.At the opening of the hearing, before the undersigned, the General Counselmoved to strike from the. Respondent's answer any and all references to unfairlabor practices on the part of the Union.The undersigned denied the motion.In ruling, the undersigned stated that although the complaint did not allegeunfair labor practices by the Union, the Respondent was not thereby denied theright to' plead nor was the undersigned precluded from considering allegedunfair labor practices by the Union if pleaded by the Respondent'At the completion of the evidence in the General Counsel's case-in-chief, andagain at the close of the hearing, the Respondent moved to dismiss certainparagraphs of the complaint and also to dismiss the complaint in its entirety.The motion to dismiss the complaint in its entirety was denied by the under-signed and the motion to dismiss certain paragraphs thereof was denied inpart, granted in part, and certain rulings reserved.The reserved rulings aredisposed of by this Report.Likewise at the close of the hearing the undersignedgranted an unopposed motion by the General Counsel to conform all the plead-ings to the proof with respect to dates, spelling of names, and like minorvariances, not substantive.The parties waived oral argument, but asked for leave to file briefs.A datewas set for the filing of briefs, proposed findings, and/or conclusions.Thisdate was later extended on the joint request of the General Counsel and theRespondent.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe General Counsel and the Respondent entered into the following stipula-tion :2 SeeMoreland Bros.BeverageCo.,91 NLRB 409. L.L.MAJURE TRANSPORT COMPANY321The Respondent, L. L. Majure Transport Company, is and has been for, severalyears a partnership between L. L. Majure and his wife, Mrs. Jo M. Majure;and that since the formation of that partnership in the operation of that busi-ness, the Company Respondent has maintained its principal office and place ofbusiness in Meridian, Mississippi, where it is and has been and is now con-tinuously engaged in transporting petroleum products.That during the course of its business operation for the past 12 months, andparticularly during all the times which are material to this complaint, theCompany [Respondent] transported 24 million gallons [of gasoline] ; that thevalue of those gallons is approximately $2,400,000, and that of that amountapproximately 85 percent is shipped in and out, of commerce, interstate com-merce to States other than the State of Mississippi.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Local No. 591, A. F. L., is a labor organization which admits em-ployees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1. The. appropriate unit and the representation by the Union of a majority thereinThere is no contention that pursuant to the terms of an "Agreement for Con-sent Election" entered into on March 31, 1949, by and between the Union and theRespondent, the Board's Regional Director for the Fifteenth Region on April10, 1949, conducted an election among certain of the Respondent's employeesin order to determine their choice of a bargaining representative within themeaning of the Act.The unit agreed upon in the above-mentioned "Agreementfor Consent Election," as being appropriate for the purposes of collective bargain-ing,wasAll-truck drivers employed by L. L. Majure Transport Company.EXCLUDINGAll ' other employees, and supervisors as defined in the National LaborRelations Act, as amended.The employees voting in the said election designated the Union as their repre-sentative for the purposes of collective bargaining.Thereafter on April 22,the said Regional Director certified that the employees eligible and voting haddesignated the Union as their representative.No objections were filed.The Respondent's answer pleads :Respondent denies that a majority of its employees belong to the Union anddenies that the Union now represents a majority of respondent's employees.However, by reason of election mentioned in Paragraph VI of the complaintthe Union is the exclusive representative of respondent's employees in theUnit referred to.The contradictory ideas set forth in the above-quoted paragraph if intended toshow a paradox to sustain a contention that the Respondent should not berequired to bargain with the Union because of a defection in membership andtherefore any bargaining engaged in after the alleged loss of majority was merelya gratuitous gesture of good will by the Respondent toward the Union is entirelywithout merit in the opinion, of, the undersigned.The Respondent adduced uncontradicted'eVi eince that on June 17, 1949, theUnion having called a strike of the Respondent's employees and set up a picket 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDline, only 3 of the Respondent's employees, of the 16 union member .employees,answeredthe strike call, the rest did not respect the picket line.Employee W. L_Grafton, called by the Respondent, testified that shortly after the April 10 electionhe presented a "petition" repudiating the Union to the Union's president andbusiness agent.Grafton testified that the "petition"borethe signature of 12union member employees ,of the Respondent. It was admitted that the Union'spresident and agent refused to accept the document.Grafton further testifiedthat he later signed another document which repudiated the Union.C.W. Rice,the Respondent's dispatcher, testified that lie found this document on his desk butdid not know how it got there.The above testimony is more, fully discussed hereafter.Assumingarouendothat the factsare asalleged they would not justify or excuse a refusalto bargainfor the reason that an employer cannot justify a refusal to bargain with a certi-fied union of his employees on the sole ground that the union has lost its majority.'The undersigned finds that on April 22; 1949, and at all times thereafter, theUnion has been the duly designated representative of the Respondent's employeesin the afore-mentioned appropriate unit.2.The ref usal to bargainAs has been found herein the Union was certified on April 22, 1949.On May 1, by previous agreement, James Caldwell, presidentand business agentof the local, testified that he called at the office of E. L. Snow, the Respondent'sattorney ; that the Respondent then requested a few days' time in order to studythe proposed contract to which Caldwell readily agreed and. left without anydiscussion of the proposed agreement.By appointment on May 4 Cald elt againcame to the attorney's office accompanied by employee' Boots Warren.'The Re-spondent was represented by L. L. Majure, C. W. Rice, and Attorney Snow.Cald-well testified that when he "got into Mr. Snow's office" thelatter handed him atyped document and a pen with the statement that the document was theRespond-ent's counterproposal to the Union and then "told me to signit."The documentwas in fact drawn as a complete labor contract covering wages, hours, and work-ing conditions.With respect to the Respondent's proposal, L. L. Majure, the Respondent'smanaging partner, testified that as president of another truckingcompany whichhad been under contract with the Union for "10 or 12 years,"he was familiarwith union contracts ; knew what a union generally asked for in a contract ;and had personally signed contracts between the Union and this other company.E. L. Snow, the Respondent's attorney,, testified that he and^Majure discussedthe Union's proposal at the time it was first presented. Snow testified :We, of course, read the first paragraph, and I laughingly said, "Well,these boys want to keep anybody who don't belong to the Union from work-ing forhim."(The Respondent) He (Majure) said, "Well, that's one"thing that we, just can't agree to.We can agree to give themsome kindof security, but we, can't agree that these _ boys that don't wantto belongto the Union will have to do it.We just are not going to get in the positionof forcing them to belong to the Union."So he went away then, and I read it and analyzed it as best I could andwent and got the Taft-Hartley Act out and read it and triedto understandit as belt I could, which I'11.have to admit was not too good, your Honor.N:L.R. B. v. FranksBros.Co., Inc.,321 U.S. 702.4Warren did not testify.A supena was issuedfor his appearance which he didnot honor. L.L.MAJURE TRANSPORT COMPANY323Anyway, I then got Mr. Majure back up there, and we discussed it; andwe'd write a paragraph, and we'd change it, and we'd write it and we'd tryto get it to suit him. Finally after he came up there a number of times,we got it drawn, and I dictated it and my secretary wrote it off on yellowsheets, and then we went over it and we corrected it some more.In the opinion of the undersigned an examination of the two proposed con-tracts not only discloses two basic philosophies with respect to labor relationsbut clearly reveals the intentions of the parties regarding their mutual legalobligation to bargain.The Union's proposalbegins (a) with the statement that it shall be the solerepresentative of the coerced employees and then provides that if and whenunder the auspices of the Board these employees should vote for a union shopas a condition of employment; then this form of union security should be includedin the contract; (b) provides for shop stewards; (c) provides that the Union'srepresentative may enter on the Respondent's premises to transact union busi-ness; (d) provides for notice of impending discharge, a hearing before discipli-nary action or suspension, and sets up a grievance procedure; (e) provides forseniority; (f) provides for vacations; (g) provides a wage scale; (h) providesforminimum working standards; (i) provides that employees shall not berequired to cross picket lines; (j) provides for pay if injured on the job. Thecontract also contained clauses with references to damages, bonds, use -ofdefective equipment, posting of the contract, and such like matters. It also(k) provided for checkoff of dues if requested by the individual to be affected.in its opening paragraph, provided that theUnion be the sole representative of the employees but that the Respondent havethe sole right to choose employees and further provided that union membershipshould not become a condition of employment and that any employee acquiringmembership "may resign his membership therein within his discretion."Theonly recognition of union security was a statement that an employee after 60days' service, "shall be placed on such seniority list as is maintained."However,in another clause, the proposal: (a) Denies the existence. of, or duty of theRespondent to recognize, seniority; (b) the proposal states "there shall be nojob steward"; (c) in effect prohibits the Union's representative from discussingunion business with members on the job; (d) provides that all matters connectedwith discharge (grievance procedure) shall be exclusively with the Respondent;(e) eliminates any seniority; (f) provides that no vacations will be grantedwith pay but permits employees to ask in writing for time off without compensa-tion for "reasonable periods"; (g) wages are to be set wholly by the Respondentwithout any guarantl - - of rate or hours; (h) employees are required to cross thepicket lines of any union; and (i) the proposal states that injury and sicknessshall be covered by nothing other than the Workman's Compensation Act ofMississippi.There are other clauses covering the similar clauses in the Union's proposalRespondent's proposal (j) provides that there can be no checkoff of dues.Caldwell testified that when he had received the Respondent's proposed con-tract on May 4 he discussed the proposals, both the Union's and the Respondent's,with the Respondent.Caldwell testified that the parties did talk about the wageclause and other clauses but it is clear from' his testimony that he merely raisedthe issues and that there was no real discussion of any clause other than thevery first, namely, union security.961974-52-vol. 95-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDAttorney Snow testified that after Caldwell read the Respondent's proposal"he just kind of laughed and said," "We can't use this contract at all."Snow testified :Mr. Caldwell,after he said that-I said,"Well,Mr. Caldwell,let's seewhat we can get together on." So he started to talk, and I says, "Well, now,there's only one way to dispose of this matter in a business manner, andthat is to take it as it comes."To be frank, with you, we have taken their contract-and if you'll lookat the form of ours, you'll see that we took Paragraph 1 and wrote ourproposal to that paragraph.We went down the contract with our proposalsin the same order in which their contract set up their demands. I said tohim, "Now, let's take it as you gentlemen have it set up in your contract,and let's dispose of it as it comes, in the order that it comes." I knew thatthe union security was the closest thing to those gentlemen's hearts.I have sat in some other conferences of union contracts, and I know that'sthe first thing they want to deal about, so it was the first thing in thatcontract.I said, "Let's dispose of it.Let's-get over that hump before weget anywhere else."Majure testified that the May 4 discussion began with the following statementby Attorney Snow :Mr. Caldwell, there's one provision in this thing, we're going to take thiscontract paragraph by paragraph and work it out.and that thereafter the negotiations never progressed beyond the first or union-security clause of the contract.C.W. Rice, the Respondent's dispatcher, alsopresent, testified "the only discussion pertaining to the contract that I rememberof was in regard to open or closed shop."BothMajure and Snow testified that during the negotiations Caldwellthreatened to strike the L. L. Majure Transport Company and furtherthreatened:I'm going to cause you trouble at Dixie Highway Express.Majurefurther testified that Caldwell threatened destruction of the DixieExpress property.Majure is also president of Dixie Highway Express.Rice testified :Q. (By Mr.Snow)Now, Mr.Rice,when Mr. Caldwell left and before heleft,did he say anything about picketing Dixie?A.Well,he-I couldn't say, Mr. Snow.I don't remember if he said-heleft the impression that he would cause us trouble.As to whether he saidhe would picket Dixie, I don't remember if he did.Caldwell denied making any threatening statements.On the entire record, the evidence considered as a whole, including the failureof the witness Rice to definitely recall any threat allegedly made by Caldwell,the undersigned credits Caldwell's testimony with respect to any threats allegedlymade by him on May 4, and finds that Caldwell did not threaten damage to anyof the property belonging to either the Respondent or the Dixie Highway Express.As to the balance of the testimony with respect to the May 4 meeting of theparties the undersigned finds no real or material conflict therein.In the opinionof the undersigned it is clear-that Caldwell rejected the Respondent's counter-proposal and-made an attempt to discuss both-of the proposed contracts "para-graph by paragraph,"and it is equally clear that the Respondent'refused- to L. L. MAJURE TRANSPORT COMPANY325discuss any clause in the contracts other than the first clause which pertained tounionsecurity.Majure and Snow both testified and Caldwell admitted that as he left theMay 4 meeting, Attorney Snow said:-Mr. Caldwell, whenever you want to take this matterup any further, wewant to say to you here and now that we're ready to negotiate with you andtalk with you at any time. .. .Caldwell testified that he personally made no further effort to negotiate withthe Respondent but asked for assistance from Charles Pendergast, the inter-national representative of the Union for the area.Pendergast testified that onMay 27,he met with the Respondent, representedby L. L. Majure and Attorney Snow. Pendergast explained that he was presentto negotiate on the proposed contract personally because he had been informedthat the negotiations between the Respondentiand Caldwell "had dead locked."Pendergast testified :After I explained that to them, thenI had acopy of the union's proposaland a copy of the company's proposal ; and we discussed the two compara-tively for a few minutes, and I took the company's proposal.Pendergast testified that he was "trying to go up from their (the Respondent's)proposal" and:I started with Article 1 and asked if willing to make changes, not down-ward but upward. I figured it was as low as they could get it. I askedhim if he would be willing to give -us some type of a union shop providingwe held an election under the Taft-Hartley Act, and were certified to havea union shop.Mr. Snow advised me at that time they would not consider a union shopin any manner, neither would they consider the check-off of union dues.Pendergast further testified that the Respondent refused to make any changesand that he then told Majure and Snow "that the union was better off with justa certification that they had from the Board rather than sign this agreementbecause it did not provide for anything whatsoever in the way of wages, hours,and very few conditions."Pendergast then left, as he did so Snow remarked "The door is open if youwish to come back."With reference to the Respondent's meeting with Pendergast on May 27 Majuretestified as follows :Q. (By Mr. Snow) Now, Mr. -Majure,on that occasion, did Mr. Pender-gast go over the contracts with you and I?A. He attempted to go over it and stated before we says, we're-you toldMr. Pendergast,"We're going to take itparagraph by paragraph,"and wenever did get away from the first paragraph.Attorney Snow testified:Mr. Pendergast discussed with us the union security feature of the con-tract, and neither with Mr. Caldwell nor Mr. Pendergast have we evergotten down to a discussion of money, the rate of pay, because whenever wewould then go to discuss it, we would always take up the matter of unioncontract-unionsecurity, and-we never got over that feature..Majure further testified that in the Respondent's discussion of the contractproposals with Pendergast the subjectdiscussed was the unionshop only, hetestified : 326DECISIONS'. OFNATIONAL.'.LABOR:RELATIONS BOARDWe wouldn't permit him to get away'That was the subject',was the, firstto start.That's the one thing have to be settled.The undersigned sees no material conflict in the testimony.Pendergast testi--fled that he attempted to negotiate all the terms of the Respondent's proposal.'upward. 1llajure admitted Pendergast made the attempt'and both he.and Snowtestified in detail as to the*matter—the Respondent confined any discussion to.the first paragraph of the contracts.The undersigned finds'on all the evidencethat on May 27, 1949,the International Representative Charles Pendergastattempted to negotiate with the Respondent on all the terms of both the Union'sproposal to the Respondent and the Respondent's counterproposal but that theRespondent did not permit any effective discussion beyond the subject of unionsecurity which was contained in the first paragraph of both agreements.On June 17,the Union called the employees of the Respondent out on strike.-The strike was ineffective and was finally abandoned by the Union.Caldwell testified that on August 1, which was after the.failure of the strikebecame apparent,he and Pendergast again met with Majure and Snow at thelatter's office.According to'Caldwell,at this meeting Pendergast"went through"both of the proposed contracts,that of the Union and the Respondent's counter-proposal,"section by section," and that the Respondent's position was expressedto the Union's representatives as follows :They said we didn't need-those boys didn't have no right to be in theUnion on account of they worked for themselves.They was on a percentagebasis,Pendergast testified,with respect to the August 1. meeting :Q. (By Mr.Kyle)Now,what happened at that meeting?At that meeting we-after the preliminaries,I asked.the company, justsimply asked the company if they had changed their position any on theproposed contract for Majure Oil Transport.They advised.me that theyhad not changed their position,and of course,I advised them again that theirproposal was still unacceptable to us unless we could make some changesin it and get some better provisions in the contract,and that was about thesum and substance of that,other than at the conclusion.The meeting didn'tlast very long,only lasted a few minutes,and at the conclusion I said thatseemingly we were wasting time and that theUnion was in no position atthe present time to enforce their demands.With respect to the above-mentioned last meeting on the contract, Majuretestified :No; sir,we never did get.away from the first paragraph because you(Snow)had specifically told these men, we're going to take this contractitem,by item, we are not going to haye any closed shop check-off..system,or whatever it is, to do with the contract-that- forces the people to join aUnion that don't want to join it.Attorney Snow testified :They came into the office;and Mr. Pendergast.said to Mr. Majure in mypresence there that he would;like to know.if:his position had changed onthe union security proposition.Mr. Majure; -told him",that it had.not.Oneor the other of those:gentlemen-well,Pin prepared;to:,spywhich one it-was.Mr. Pendergast who was sitting.right across the,. desk from me said' tofi,iliJrme, said to me and. to Mr.Majure;that there was no need to try to negotiatethe contract furtlier,'that they had expected all of the men to come , out,, L:' L:MAJURE, TRANSPORT. COMPANY327.that they'd been, disappointed in that, and that they would have to'recog=nize them before they would negotiate further ; and Mr. Caldwell affirmedthat, and I said to them, I says, "Well, gentlemen, whenever that is doneor whenever you want to talk to us about your contract, we are always.ready and willing to talk to you, and there's no reason why we can't gettogether on a contract."They have not been back since.There is no material conflict in the testimony with respect to the final meeting.The undersigned finds that on August 1, 1949, the representatives and the Unionmet together with the Respondent, that there was no discussion of the clauses ofthe proposals other than the Respondent's statement that its position had notchanged and further finds that the Respondent foreclosed discussion of anyclauses until the union-security question could be disposed of, that the unionrepresentative expressed the thought that the Union needed to strengthen itsorganization among the Respondent's employees before it could make effectiveits demands, and that the Union's representatives were politely invited to return.at any time for further negotiation.The undersigned so finds on all the evidencein the record considered as a whole.Conclusions on the Bargaining ConferencesThe' proposed contract which the Union tendered the Respondent containedall of the demands a union ordinarily makes of an employer, and, as describedby the Union's representative, contained all a union could request to "a highdegree," however, according to the Union's testimony, it was presented as abasis for bargaining and the Union did not expect to obtain all it asked forbut stood ready to bargain.The Respondent's counterproposal was a complete denial of every measure-customarily sought by a union. If it were accepted by the Union as written it-would in effect constitute a repudiation by the Union of its very right to exist.Recalling the Respondent's testimony to the effect that its counterproposal wasdrawn by rewriting each paragraph of the Union's proposal, the undersignedis persuaded that the Respondent's proposal was deliberately drawn so thatit could not be accepted by the Union.The very first clause in the Respondent's counterproposal was a denial ofunion security, which as the Respondent testified it ].new "was the closestthing to those gentlemen's hearts."By refusing to discuss anything else inthe contract until the first clause was disposed of the Respondent effectivelyforeclosed any bargaining.By insisting on bargaining to a conclusion for apart, which it must have known was not acceptable to the Union, the bargainingby the Respondent was reduced to empty gestures which never approachedreal bargaining.The Act requires that the parties in the performance of a "mutual obligation"meet at reasonable times and confer in good faith.5Insofar as time is measured by clocks and calendars it may be called tangibleand insofar as the Respondent met on request with the Union and closed eachconference with the invitation to return for further conferences at any time,the Respondent adhered to the tangible requirements of the bargaining sectionof the Act, but insofar as the Respondent confined the bargaining to only oneclause of the contract,and foreclosed other discussion,and insofar as theRespondent in effect refused to confer until its denial of the vital union-securityclause was completely negotiated, in the opinion of the undersigned, under allSee Section 8 (d) ofthe Act. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances herein, the Respondent did not act in good faith with respectto the intangibles required by the Act.The Respondent's conduct at the bar-gaining table was not in accord with the duty to meet the intangible require-ment of the Act, namely good faith.The law requires an employer to bargain on all bargainable issues.To limitbargaining to a part, and to offer to meet for a limited purpose has been held bythe Board to be bargaining not in good faith and hence a refusal to bargainunder the Act.°The undersigned accordingly finds that by its conduct on May 1 and 27 andAugust 1, 1949, in its meeting with the Union's representatives with respect tobargaining for a contract the Respondent did not bargain in good faith and itsconduct as hereinabove found constituted a refusal to bargain with the Unionrepresenting a majority of its employeesin anappropriate unit, as required bythe Act.The Respondent's Contention That Certain of the Union's Conduct Was Violativeof the ActAt the hearing and in its brief the Respondent admitted its legal obligation torecognize and bargain with the Union, however, the Respondent contends thatthe Union engaged in unfair labor practices within the meaning of the Act.Over the objection of the General Counsel the undersigned permitted the Re-spondent to adduce evidence to support its contention.On direct examination, by the General Counsel, Caldwell testified that onJune 1, he telephoned Majure and asked for a conference at which AttorneySnow would not be present.Majure declined to meet under these conditions.Caldwell testified further :Q. Did you tell them you wouldn't meet with them unless they met withyou without the attorney?A. No sir, I didn't tell them that.Majure testified that Caldwell asked for a meeting without the attorney'spresence but was not asked to deny Caldwell's statement to the effect that hedid not refuse to negotiate otherwise, nor did Majure so testify.Relying on Caldwell's testimony as above set out the Respondentin its briefmakes the flat assertion that "Mr. Caldwell then refused to meet Mr. Majurefor further negotiations."The record does. not support this assertion.The Respondent's brief then proceeds to argue the undenied and well-estab-lished legal proposition that the Respondent "had the right to have its repre-sentatives and select them," and closes with the following rhetorical paragraph:Those familiar with the tactics of Union business agents, and their laterversions of happenings in conferences, know better than to meet them alone.The undersigned believes that this part of the Respondent's briefmerely setsup a staw man to demolish.On the entire record the undersigned finds that Caldwell did requesta meetingwith the Respondent at which Attorney Snow should not be present and furtherfinds that further projected meetings were not predicated on such a conditionby the Union and therefore finds that by Caldwell's request as above found theUnion did not violate any of the provisions of the Act.Caldwell testified that sometime after Pendergast'smeetingwith the Re-spondent, at a regularly called meeting of the Union, a strikewas authorizedagainst the Respondent.The reason for the strikeaction was the refusal of the6 PoolManufacturing Company,70 NLRB 540. L. L. MAJURE TRANSPORT COMPANY.329Respondent to ,negotiate a contract with the Union.Caldwell testified that onlythree of the employees of Respondent attended the meeting,at which only fourmembers other than himself were present.Fifteen of the Respondent's em-ployees,were members of the Union.The four members present voted the strike.Without giving prior notice to the Respondent the Union called a strike andestablished a picket line at the Respondent'splace of business.Only threeemployees answered the strike call.These served on the picket line.All theothers ignored the call and did not respect the picket line.The Union's constitution and bylaws were not put in evidence.The under-signed must presume that the Union's strike action was regular.Under all the circumstances the undersigned is persuaded and finds that thethree employees of Respondent who engaged in the strike had the status of unfairlabor practice strikers and were entitled to all the rights accorded unfair laborpractice strikers inasmuch as it has been found that the Respondent unlawfullyrefused to bargain with the Union and the.testimony that those engaging in thestrike were motivated by the Respondent's unlawful conduct.The undersignedso finds.During May 1949, and before the strike against the Respondent,the Unionwas engaged at Meridian in negotiation for a contract with various truckingcompanies,as a group, among them being the Dixie Highway Express Company,of which L. L. Majure was president.Majure testified that during his negotiationswith Caldwellon the matter ofa contract between the Respondent and the Union,Caldwell threatened toinjure the Respondent'sDixieHighway Express and damage its property.Caldwell denied making the threat.The undersigned credited Caldwell. Ithas been found herein that the alleged threatWas not infact made.In connectionwith its efforts to obtaina contractwith the Meridiantruckingcompanies,the Union struck the Dixie Highway Express on June 26, 1949, apicket line consisting of the three employees of Respondent who were thenpicket-ing the Respondent was established at Dixie, the three men picketing Respond-ent being moved to Dixie.The Dixie strike was settled by a signed contract inless than 24 hours and the pickets withdrawn.Picketing at the Respondent'splace of business was then resumed by the same pickets as before.On July 4, theUnion called a second strike, in connection with a differentdispute, at Dixie and again moved the pickets from the Respondent's plant toform a picket line at Dixie.On July 5, theRespondent obtained a temporary injunction in the ChanceryCourt ofLauderdale County, Mississippi.The injunction prohibited picketingof the premises of Dixie Highway Express,"in connection with the presentlycalled strike[at Dixie] on behalf of...employees of Dixie Highway Express,or on account of any dispute between L. L. Majure Transport Company and itsemployees ...."Picketingof theRespondent's place of business was not enjoined,however, theUnion did not picket the Respondent after the injunction issued.The Respondent contends that the strikes against Dixie Highway Express werecalled for the purpose of forcing the Respondent to sign a contract with the Unionconcerning its employees.In the opinion of the undersigned the record does not sustain this contentionand as the Trial Examiner can find no merit therein he therefore finds that theRespondent's contention as to unfair labor practices by the Union constitutesneither a defense to the charge that the Respondent illegally refused to bargainwith the Union,nor supports a charge that the Union engaged in unfair laborpractices within the meaningof the Act. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDAdditional Conduct of the Respondent Which Constitutes Refusal To BargainMajure testified that he promised Caldwell, apparently after their final meet-ing, "that so long as this matter was not settled, that I would treat all employeesjust as if they wereunionemployees."-Apparently "this matter" refers to the charge filed by the Union in the instantcase, onJuly 25,1949.Under date of August 24, 1949, the Respondent sent the followingletter to theUnion's representative :1\Ir. James CaldwellInternational Brotherhoodof TeamstersChauffeurs, Warehousemenand Helpers ofAmerica, Local 591, A. F. L.P. O. Box 269Meridian, MississippiDear Mr. Caldwell :RE : L. L. Majure Transport CompanyWhen you. and Mr. Pendergast werehere some time ago, in connectionwith L. L. Majure Transport situation, you gentlemen stated you were notin position to go forward with the negotiation of a contract for L. L. MajureTransport Company.Conditions have. recentlyarisenmaking- it necessary for the Company tomake some changes affecting its employees. Since you gentlemen statedthere would be no further negotiations, until you had reorganized our em-ployees, we expect to proceed, as we do not think it fair, either to the menor to the Company not to make changes which we consider to be necessary.Very truly yours,L. L. MAJURE TRANSPORT COMPANY,By (s) L. E. MAJURe.The Union did not reply.Two material changes in working conditions were thereafter made by the Re-spondent, unilaterally.Majure testified that one of the changes, vacations with pay, was not granteduntil "well over (into) the year 1950," however Majure further testified thatcertain employees had asked him about granting vacations some 3 or 4 weeksbefore he wrote the August 24 letter.Majure testified that he considered changing the rate of pay "some few days"before -August 24.The record does not disclose the exact time an increasedpay rate was made effective but it is clear that such a change was made.Majure admitted that other than to inform the Union by means of the August24 letter that the Respondent expected to make certain changes the Union wasnot consulted regarding such changes or notified of them.Majure testified :Q. (By Mr. Kyle) Well, you say the matter was not settled;as far as youknow though, the union was still the bargaining representative legally?A. If I hadn't known, I wouldn't have written that letter to them, Sir:ConclusionIt is clear that the Respondent's letter to the Union is intended only as aself-serving document.The contemplated changes are not disclosed nor is thereany invitation to negotiate.The closing sentence of the letteris, inthe Trial L.L.MAJURE TRANSPORT COMPANY331Examiner's opinion; quite on a par with the repeated invitations extended to theUnion's representatives to come back and negotiate at any time.'Under all the circumstances in the case, and on the entire record consideredas a whole, the undersigned is not persuaded that the Respondent in its letterof August 24, 1949, as above related, made a bona fide offer in good faith todiscuss or negotiate changes in employee working conditions with the Unionand therefore finds that the unilateral changes in pay and working conditionsmade by the Respondent, with respect to its employees within the unit repre-sented by the Union, on and after August 24, 1949, all as above found, consti-tuted a refusal to bargain with the Union on the part of the Respondent inviolation of the Act.The undersigned therefore finds on all the evidence considered as a whole,including his observation of the witnesses, that by its conduct during its con-ferences with the Union's representatives on May 4 and 27 and August 1, 1949,as hereinabove found, and by its unilateral action in making changes in therate of pay and working conditions of certain of its employees as foundherein, the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act.B. The discriminatory refusal to reinstateThere is'no dispute as to the following facts.Three of the Respondent's employees, R. E. Johnson. Leo Burt, and JoeElmore Harris, answered the Union's strike call and engaged in picketing onand after June 17, 1949, as herein found.The Union withdrew the picket line from the Respondent's place of business.on July 5, following the temporary writ of injunction granted by the ChanceryCourt of Lauderdale County, Mississippi, which prohibited picketing the premisesof the Dixie Highway Express Company but not the Respondent. .Caldwell testified that thereafter shortly before November 1, 1949, he requestedthe Respondent to reinstate Johnson in his'job. The Respondent agreed to doso.The record shows that Johnson was returned to his job by the Respondenton November 25, 1949.Caldwell further testified that thereafter on or about November 1, 1949, heasked the Respondent to return Harris and Burt to work either at their jobsor to give them employment with the Dixie Highway Express which the Re-spondent's managing partner, L. L. Majure, controlled.The Respondent in-formed Caldwell that it would not take Harris back but that it would (throughL. L. Majure) find Burt employment at Dixie Highway Express. Apparentlys The Respondent in its brief states :The undisputed testimony is that Mr.Caldwell terminated the second meeting ofthe parties and that when he terminated the meeting he was told respondent wasready to continue negotiations and that the doors were ever open to him for furthernegotiations.Of course,Caldwell attempted to slur respondent's invitation bystating that he was told that thedoorswere as open as the gates of hell.(Emphasissupplied.)The Examiner will recall that the expression used is a common expression oflong standing.If used, which is denied;(emphasis supplied)the expression simplymeant that the doors were constantly open to Mr.Caldwell for negotiations, . . . .The undersigned fails to see'any point to the above inasmuch as the transcript recordis as follows :Q. (By Attorney Snow)Did we tell you then,and isn't that the time that Isaid to you,"Well,gentlemen,the doors of my office are just like the gates of hell,they're always open, come to see us whenever you get ready,"isn't that the timeI said that?A.You said that on the second time. .332DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurt was not thereafter employed at Dixie but obtained employment with stillanother trucking company.Burt testified that sometime in either October or November he telephoned theRespondent, speaking to Rice, whom he asked for his job back.Rice told Burt,"I haven't got anything at the present time" and promised to call him whenwork became available.He was not called.Burt also testified that sometime in July+ 1949, he obtained employment, withanother trucking company but that he was employed only as an "extra" drivermeaning that he had only part-time employment.He was so employed at thetime he asked the Respondent for his job back.Harris testified that on or about November 1, he called at the Respondent'soffice and asked Rice for his job back 8 and was told that Rice "would have to seeMr. Majure."Rice told Harris that he would call him.Harris was not called.Harris was not employed at the time he spoke to Rice.The Respondent argues in its brief :-In accepting employment with others, these men severed their relationswith respondent and respondent owed them no further obligation of em-ployment.You simply cannot run a business with any degree of successwith employees who work for you one day and for another concern the next.You must be able to depend on your employees.Respondent had been forced to employ men to keep its business runningwhile Mr. Burt and Mr. Harris were off working for T. S.. C. These mencould not expect to return at will and to displace men who had renderedvaluable service when they had not.It is, therefore, apparent that there was no discrimination on the part ofrespondent in not immediately giving Mr. Burt or Mr. Johnson employment,when requested in November 1949, four months after the strike was at anend.They were told that there was no opening for them at the time, othersthen having been employed to do the work which they formerly did.The undersigned finds no merit in this contention for the following:ConclusionsIt has been found herein that the Respondent unlawfully refused to bargainwiththe Union.The undersigned is convinced and has found.that the strike called on June 16,1949, was causedwholly by theRespondent's unfair labor practices;namely itsrefusal to bargain with the Union,therefore the employees who answered thestrike call were unfair labor practice strikers and entitled to the rights of theirstatus as such.It has been well established that an unfair labor practice strikeris entitled to his job on an unconditional offer to returnto work,timely made.The unfair labor practicesof theRespondent have not ceased.The Respondentstill continues to refuse to bargainwith the Union,nor has the Union ceased topress for relief.Although it withdrew its pickets the undersigned is mindfulthat on July 25, 1949, before its last conferencewiththe Respondent,the Unionfiled the charge in the instant matter and transferred its effort from a test ofeconomic strength to one at law.If economic pressure forced the Respondent's striking employees to seek em-ployment elsewhere it cannot be urged that they thereby abandoned the strikeand lost their status as striking employees,rather,it seems to the undersigned8 The record is clear that Rice had complete supervisory authority.There is nocontention to the contrary. L. L. MAJURE TRANSPORT COMPANY333that their action showed that their attitude toward the strike had not changed.The. most that can be argued is that by their earnings in new employment, theemployees merely reduced the amount of back pay which might be chargedagainst the Respondent.When the Respondent refused to reinstate Burt and Harris the Respondent ineffect discharged them. It cannot be argued that because the employees clearlydid not understand their rights or that their representative was inept at enforc-ing them that they in any way lost their rights and status or that the strike is notstill current as to them.9Upon the entire record the undersigned finds that by its refusal to reinstateLeo Burt and Joe Elmore Harris on or about November 1, 1949, the Respondentin effect discharged them in violation of the Act and has discriminated in regardto their hire and tenure of employment, thereby discouraging membership in alabor organization and has interfered with, restrained, and coerced its employeesin the exercise of.the rights, guaranteed in Section 7 of the Act.''C. Independent acts of interference, restraint, and coercionLeo Burt testified that sometime in March 1949, "Mr. Majure asked me whatMr. Caldwell was doing, and I told him that he had already organized all of usexcept one man." Burt testified that Majure then asked that Burt "tell himthe story, and I told him I never told him a story" and that Majure then saidto him that-the trucks were-the Respondent's and that "he (Majure) didn'thave to run them if he didn't want to, and I told him that's true."See E.A. Laboratories,Inc.,86 NLRB 711.ioEmployee W. L. Grafton,Jr., testified that after the Board-conducted election herein-before referred to, he drew a "petition"repudiating the Union, -which was signed by12 employees.Grafton tendered the document,which was in longhand to Caldwell whorefused to accept it.Grafton further testified that he then "threw away" the document.He further testified that sometime later he signed another documentalsorepudiating theUnion.Grafton testified that he did not know who drew this document or what wasdone with it. The document was admitted in evidence.It is typed,on legal sizedpaper,is couched in legal phraseology,bears 12 signatures,each witnessed by 2 signatures.There is no date on the document..These documents have no probative value in this matter other than as they showknowledge of the defection of union membership on the part of the Respondent and thetime such knowledge was acquired.C.W. Rice testified that he found the second document referred to on his desk afterthe election and before the. strike.Majure testified :Q. And was that(the repudiation"petition")brought to you-can you tell thedate that. it was brought to you?A. No, Idon't remember the exact date. It was just a few days after the electionwas held by the National Labor Relations Board, just a very few days after, Icouldn't recall just the exact date, sir.The Respondent's brief states :Thereafter some one typed the petition,referring to the Labor Relation's Act,and twelve of the respondent's employees signed this petition,having their signaturewitnessed.This petition was left on Mr. Rice's desk.He, in turn, presented it toMr. Majure.Mr.Majure had the foregoing information in mind when he undertook to talkwith the Union representatives.He also had the matter of his business in mindand the possibility of working therewith.Considering that the Respondent was forearmed with knowledge that the Union wouldnot obtain majority support from the Respondent's employees if the Union sought toenforce any demands it might make,and in the light of subsequent events the undersignedfinds in the testimony regarding the so-called petitions,added support for his belief andfinding that the Respondent acted in bad faith during its conference with the Union onMay 4,and thereafter. 334DECISIONS'. OF 'NATIONAL'-LABOR` RELATIONS BOARD''Majure did not deny the remainder'of Burt's above-related testimony.On, theentire record, including his observation of the witnesses, the undersigned creditsBurt.Joe -Elmore Harris testified that on the day of the' Board-Conducted election"just before I went in there, went in there to vote,": Rice, the Respondent'sdispatcher, said to him "I guess you know which way to vote for your family."'Rice testifiedA.Mr. Harris came in my office the morning of the election or the dayof the election and told me that he just didn't know what to do about it,wanted me to tell him what to do ; and I said, "Joe, you must forget aboutme, Mr. Majure and the company and the Union and everybody else exceptyou and your wife and baby." I' said, "You use your judgment for you andyour wife and baby."Inasmuch as the record does not disclose any other unfair labor practices onthe part of Rice, and as the statement attributed to Rice by Harris is substan-tially'as Rice admitted it to be with the exception that Harris asked for Rice'sadvice, the undersigned is persuaded that at most Rice's statement under all thecircumstances falls into the category of isolated statements which in themselvesdo not constitute a violation of the Act.However, the undersigned is persuadedand finds that by Majure's statements to, and questioning of, Burt as herein-'above found, the Respondent (a) inquired into the union activities of its em-ployees, and (b) threatened economic reprisal in the event of union organization.The undersigned finds that by the above acts and conduct of L. L. Majure, withrespect to Leo Burt by the questions and statement as above found, the Re-spondent has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section .7 of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial-'relation to trade, traffic, and commerceamong the several States, and tend to lead, and have led to, labor disputesburdening and obstructing commerce and the free, flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engagingin.certainunfair labor practices within the meaning of the Act, it will berecommendedthat the Respondent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found the' Respondent has refused to bargain collectively with theUnion as the exclusive representative of certain of its employeesin an appro-priate unit, the undersigned will recommend that, upon request, the Respondentbargain-collectively with the Union as the exclusive representative of its employ-ees in an appropriate unit with respect to rates of pay,wages,hours, and otherterms andconditions of employment.It.has been found that the Respondent discriminated with respect to thehire and tenure of employment of Leo Burt and Joe.Elmore Harris by refusingto reinstate them thereby. in effect discharging them, because of their concertedactivities on behalf of the Union and their 'membership therein.The undersigned will therefore recommend that the Respondent offer-to Burtand Harris L.L.. MAJURE TRANSPORT COMPANY335each immediate and full reinstatement to his former or substantially equivalentposition." without prejudice, to his seniority or other rights and privileges andmake him whole by payment to him of a sum of money equal to that which henormally would have earned on unconditional offer to return to workas hereinfound, to the date of the Respondent's offer of reinstatement,less his net. earn-ings.12It is further recommended that, 'if necessary, in order to make placesfor Burt,and. Harris any employees, newly hired on or after June 17, 1949;.shallhe discharged by.the Respondent.Finally, because of its hostility to the Union as demonstrated by, the record,'including its discrimination against Leo Burt and Joe Elmore Harris and becausein the opinion of the undersigned the unfair labor practices found reveal onthe part of the, Respondent such a fundamental antipathy to the objectives ofthe Act as to justify an inference that the commission of other unfair laborpractices may be anticipated and the preventive purposes of the Act may befrustrated unless the Respondent is required to take affirmative action to dispelthe threat, therefore it will be recommended that the Respondent cease anddesist from in any manner interfering with, restraining, or coercing its employ-ees in the exercise of rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersigned makes the following :CONCLUSIONS OF LAW1.L. L. Majure Transport Company, Meridian,Mississippi,is a partnershipbetween L. L. Majure and Mrs. 30.M. Majure,,and is engaged in commercewithin the meaning of Section 2 (6) and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers ofAmerica, Local No. 591,A. F. L., is a labor organization within themeaning of Section 2(5) of the Act.3.All truck drivers employedby L. L. MajureTransport Company excludingall other employees and supervisors as defined in the National Labor RelationsAct, as amended,constitute,and at all times material herein did constitute,a unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.The Union was at all times material herein and now is the exclusive repre-sentative of all the employees in the above-described unit within the meaning ofSection 9(a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive repre-sentative of its employees in the appropriate unit, the Respondent has engagedin and4s engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.13 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" is intended to mean "former positionwherever possible and if such position is no longer in existence then to a substantiallyequivalent position."SeeThe Chase National Bankof theCity of NewYork, San Juan,Puerto Rico,Branch,65 NLRB 827;Crossett LumberCo.,8 NLRB 440;Republic SteelCorporationv.N. L. R. B.,311 U. S. 7.12 Consistent with the policy of the Board the loss of pay shall be computed, on thebasis of each separate calendar quarter or portion thereof during the period fromRespondent's discriminatory action to the date of a proper offer of reinstatement.Thequarterly periods hereafter called "quarters"shall begin with the first day of January,April,July, and October.It will be further recommended that Respondent make availableto the Board upon request payroll and other records to facilitate the checking of the amountof back pay due.F.W. Woolworth Company,90 NLRB 289. 336DECISIONSOF NATIONALLABOR RELATIONS 'BOARD6.By discriminating in regard to the hire and tenure of employment of LeoBurt and Joe Elmore Harris, thereby discouraging membership in a labor organ-ization the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) ofthe Act.7.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section -8 (a)(1) of the Act.8.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the i}leaping of Section 2 (6) and(7) of the Act.[Recommended Order.omitted from publication in this volume.]ROCKAWAYNEWS SUPPLY COMPANY,INC.andCHARLESWAUGH.C a86No. 2-CA-134. July 20,195iDecision and OrderOn February 21, 1951, Trial-Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that, the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportof its exceptions, and the General Counsel and Waugh, the chargingparty, filed briefs in support of the Intermediate Report.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the exceptions, modifications, and additions set forth below : '1.On March 7, 1950, the Respondent discharged Charles Waugh,a member of the Newspaper and Mail Deliverers' Union, hereinaftercalled the Union, which was the contractual representative of the Re-spondent's employees, because of his refusal, in the course of hisduties, to cross a picket line established at the premises of the NassauDaily Review Star by the Nassau County Typographical Union #915(AFL), hereinafter called 'the Typographers.The Trial Examinerfound that the Respondent thereby violated Section 8 (a) (3) and (1)of the Act.We agree.-The Respondent urges that Waugh's refusal to cross the picket lineviolated the no-strike clause of its agreement with the Union 1 and1Sec. 19-n of the contract provides that"No strikes,lockouts or other cessation ofwork or interferencetherewithshall be ordered or sanctioned by any party hereto duringthe term hereof except as against a party failing to comply with a decision,award ororder of the Adjustment Board."95 NLRB No. 50.